837 N.E.2d 497 (2005)
In the Matter of L. Benjamin PFAFF, Judge of Elkhart Superior Court No. 1.
No. 20S00-0501-JD-14.
Supreme Court of Indiana.
November 21, 2005.

PUBLISHED ORDER ACCEPTING RESIGNATION
L. Benjamin Pfaff, Judge of Elkhart Superior Court No. 1, is the respondent in a judicial disciplinary proceeding initiated by the Indiana Commission on Judicial Qualifications. Masters, whom we appointed to conduct a hearing per Admission and Discipline Rule 25(VIII)(I), submitted a report containing their findings and conclusions and unanimously recommending Judge Pfaff's removal from office. Thereafter, the Commission filed its Recommendation, see Admis. Disc. R. 25(VIII)(O), which also requested Judge Pfaff's removal. Accordingly, we entered an order suspending Judge Pfaff from office with pay pending resolution of this matter, see Admis. Disc. R. 25(V)(B), which automatically operated to suspend Judge Pfaff from the practice of law pending further order of this Court, see Ind. Const. art. 7, § 11; Admis. Disc. R. 25(III)(C).
In lieu of a Petition For Review, Judge Pfaff tendered his resignation, in which he apologized and expressed remorse and regret for the actions. Having considered the Masters' Report and the submissions of the parties, we hereby ORDER the following:
 L. Benjamin Pfaff's resignation from office is accepted and is effective as of today;
 Respondent is permanently prohibited from seeking or accepting any judicial office and from serving in any judicial capacity in Indiana;
 Costs and expenses of this action are assessed against Respondent and will be set forth in a separate order;
 Judge Pfaff's suspension from the practice of law in Indiana shall remain in effect until the costs assessed against him in this matter are paid in full as acknowledged by a notice of payment in full filed by the Supreme Court Administrator with the Clerk of this Court; and
 This order constitutes a finding of professional discipline that would be required to be reported to other jurisdictions in which Respondent might seek admission as a lawyer.
An opinion will follow in due course setting forth the factual findings and conclusions made by the Masters, which Judge Pfaff did not contest and which precipitated his resignation.
The Clerk is directed to send a copy of this order to L. Benjamin Pfaff; to Lilia Judson, Executive Director of State Court Administration so the appropriate payroll arrangement may be made; to Connie Nass, Auditor of the State of Indiana; to Rita Wirt, Clerk of Elkhart Superior Courts 1 and 2; David Hess, Auditor of Elkhart County; to Jane A. Seigel, Executive Director of the Judicial Center; to Hon. Steven David; to Hon. Daniel Donahue; to Hon. Susan Orr Henderson; to the Supreme Court Administrator; to the entities identified in Ind. Admission and Discipline Rule 23 § 3(d); to all counsel of record; and to West Group for publication in the bound volumes of this Court's decisions.
The Clerk of the Elkhart Superior Courts 1 and 2 is directed to place a copy of this order in the Record of Judgments *498 and Orders of the Elkhart Superior Court 1.
All Justices concur.